Citation Nr: 1219808	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  10-12 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral foot fungus.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1964. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefits sought on appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Board hearing in October 2011 held at the RO in Waco, Texas.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's current bilateral foot fungus is related to his in-service foot treatment or otherwise is related to his active military service.

2.  The Veteran's allergies became manifest years after his discharge from the active military service, and are not etiologically related to his active military service.

3.  The preponderance of the evidence is against a finding that the Veteran's current low back disorder is related to his in-service back injury or otherwise is related to his active military service.

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral foot fungus are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  The criteria for entitlement to service connection for allergies are not met.  38 U.S.C.A. §§ 1101, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

3.  The criteria for entitlement to service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. 
§ 3.159 ). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. 
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in October 2007, prior to the date of the issuance of the appealed rating decision.  The October 2007 letter also addressed VA's practices in assigning disability evaluations and effective dates if the claims on appeal were granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

In addition to its duty to notify the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and records of pertinent medical treatment since his active military service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  

As to VA's duty to provide an examination, it only applies when such an examination is necessary to decide a claim.  Here, VA did not provide the Veteran with an examination in connection with his claims; however, the Board finds that an examination was not necessary to make a decision on the claims.  See 38 U.S.C.A. 
§ 5103A(d)(2). 

VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disorder or persistent or recurrent symptoms of a current disorder; (2) an in-service event, injury, or disease; and, (3) the current disorder may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 
Under the McClendon analysis above, the Board does not find that the evidence shows there is an indication that the disorders, or persistent or recurrent symptoms of the disorders, may be associated with the Veteran's active military service. Although the Veteran has testified that his current disorders began during his active military service, there is no competent medical evidence of any chronic bilateral foot fungus, allergies, or low back disorders during his active military service.  The STRs do not contain any complaints of or treatment for the allergies.  Regarding the feet and back disorders, the STRs only contain one treatment note for each disorder.  This is not evidence of a chronic disorder.  The first showing in the record of chronic disorders comes several decades after his active military service ended in 1964.  The first post-service medical records pertaining to his allergies are dated in 1985, and the first documentation pertaining to his feet and back disorders is dated in 2008.  In short, while the Veteran is competent to attest to injuries during his active military service, the record does not show continuity of symptomatology of these disorders since his active military service.  Additionally, there is no medical evidence of record linking these disorders, or even suggesting a link, to his active military service.  This evidence is against a finding that the post-service disorders "may be" associated with the Veteran's active military service.  Accordingly, VA examinations are not necessary to decide the claims on the merits.  See id.   

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that has not been obtained, which is necessary for a fair adjudication of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran was also afforded a Board hearing held at the RO in Waco, Texas, before the undersigned AVLJ in October 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2011) requires that the VLJ or AVLJ, who conducts a Board hearing, fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the AVLJ specifically noted the issues as "entitlement to service connection for bilateral foot fungus, entitlement to service connection for a back condition; and entitlement to service connection for allergies."  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  The AVLJ asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The AVLJ specifically asked the Veteran about continuity of his symptomatology since his active military service. 

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence that related the Veteran's claimed disorders to his active military service.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. §§ 3.159(b), 20.1102; see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Quartuccio, 16 Vet. App. at 183. 

Service Connection - General Regulations and Statutes

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. § 1131.  Generally, direct service connection may not be granted without medical evidence of a current disorder; medical evidence, or in some circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and, a link, established by medical evidence, between the claimed in-service disease or injury and the present disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Service connection may be granted for any disease initially diagnosed after the active military service when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease during the active military service, there must be the required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity during the active military service is not established, a showing of continuity of symptoms after the military discharge is required to support the claim. 

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease (DJD) (i.e., arthritis) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. §§ 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Bilateral Foot Fungus Claim

The Veteran asserts entitlement to service connection for bilateral foot fungus.  At his Board hearing, the Veteran testified that he was treated on two occasions during his active military service for his bilateral foot fungus.  Following his active military discharge, the Veteran testified that the fungus went away and he was then treated for athlete's feet.  The Veteran indicated that the athlete's feet was the same type of fungus that he was treated for during his active military service.  See October 2011 Board Hearing transcript, pages 3-6. 

A review of the Veteran's STRs documents a diagnosis of "probable foot fungus" on one occasion in March 1963.  The STRs do not show any other complaints, treatments, or diagnoses pertaining to the Veteran's feet.  The report of an April 1964 examination prior to separation shows that the Veteran's feet were evaluated as normal. 

Despite the Veteran's lay statements of continuous treatment following his active military service, the first post-service medical evidence of bilateral foot fungus is not shown until July 2008, over forty years after his military discharge.  This lengthy period without treatment for the disorder is evidence against a finding of continuity of chronic bilateral foot fungus since the Veteran's active military service, and weighs heavily against a claim for service connection on a direct basis.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330   (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Specifically, at a July 2008 VA outpatient treatment visit, the Veteran was seen for complaints of right foot, big toe fungus.  The Veteran reported that he had been experiencing the fungus on and off for years.  The Veteran requested a refill of his fungus medication.  His feet were examined, and he was diagnosed with "onychomycosis and tinea pedis."  In September 2008, VA records document that the Veteran was on Lamisil medication for his nail fungus.  Subsequent VA treatment visits in July 2009 and October 2010 reported the Veteran's feet as normal.  In a November 2008 statement, the Veteran stated that he was first treated for foot fungus following his active military service in 1967.  However, these records are not currently in the claims file, and, as previously stated, VA has made all efforts to obtain pertinent available treatment records that have been identified by the Veteran.  There are no other treatment records (VA or private) in the claims file pertaining to the Veteran's bilateral foot fungus.

While these records show treatment for bilateral foot fungus since 2008, not one of the treatment records contains a medical opinion or statement that relates the Veteran's bilateral foot fungus to his active military service.  While the Veteran now has a diagnosis of a current bilateral foot fungus, there is no competent medical evidence linking any current bilateral foot fungus directly to his active military service.  Rather, the medical records all consistently indicate the Veteran's current bilateral foot fungus had an onset in 2008.  The evidence does not support a finding that the Veteran's bilateral foot fungus was directly related to his active military service.  See 38 C.F.R. § 3.303. 

Additionally, although the Veteran has reported bilateral foot fungus since his active military service, the evidence of record does not show a chronic bilateral foot fungus during the military service, at the military separation, or for many years afterward.  The one instance of foot treatment during his active military service does not constitute a chronic disorder.  The April 1964 examination report prior to his separation from the active military service contains no objective findings of symptoms, abnormalities, or diagnoses involving the feet. 

Thus, based on a review of the evidence, the Board finds that the preponderance of the evidence is a against a finding that the Veteran's current bilateral foot fungus is a residual of his in-service treatment or is otherwise related to his active military service. 

The Board has considered the Veteran's lay assertions that his current disorder had its onset during his active military service.  Specifically, the Veteran asserts that his bilateral foot fungus began during his active military service and has continued since that time.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board acknowledges the United States Court of Appeals for the Federal Circuit's (Federal Circuit's) holding in Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), in which it was held that a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship. There is an extended period of time, which intervenes between the date when the Veteran received treatment for his feet during his active military service and the first post-service diagnosis of a chronic disorder.  The Veteran is not competent to address etiology in the present case.  Therefore, to the extent, his statement contains a diagnosis or a medical opinion regarding etiology of his current bilateral foot fungus, such statements are not competent or persuasive evidence. 

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's current bilateral foot fungus was incurred in or related to his active military service, to include his in-service foot treatment.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Allergies Claim

The Veteran asserts entitlement to service connection for allergies.  At his Board hearing, the Veteran testified that he was treated for his allergies and given medications during his active military service.  The Veteran testified that these allergies continued following his military discharge, and culminated in him having surgery for his allergies in 1985.  See October 2011 Board Hearing transcript, page 11. 

A review of the Veteran's STRs does not show any complaints, treatment or diagnosis for any allergies.  The report of an April 1964 military examination prior to separation shows that allergy problems were not reported or documented. 

Although the Veteran has reported allergies during his active military service, the evidence of record does not show allergies during his military service, at his military separation, or for many years afterward.  The first post-service pertinent medical records are dated in 1985 - over twenty years after his military discharge.  This lengthy period without treatment is evidence against a finding of continuity of chronic allergies since the Veteran's active military service, and weighs heavily against a claim for service connection on a direct basis.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330 (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Specifically, in a November 2008 statement, the Veteran stated that he had nasal polyp surgery to remove the polyps caused by his allergies.  These 1985 treatment records are not currently in the claims file.  VA made several attempts to obtain these private treatment records.  In response, Dr. J.R.E. from the Austin Ear, Nose, and Throat Clinic submitted a medical statement indicating that the Veteran had surgery by him in September 1985.  Dr. J.R.E. could not provide specific details regarding the surgery since the medical records had since been destroyed.  VA treatment records dated in July 2008 and August 2010 document that the Veteran is currently prescribed medications for his allergies.  There are no other treatment records (VA or private) in the claims file pertaining to the Veteran's allergies.

While the private medical statement and the treatment records confirm that the Veteran has been treated for his allergies since 1985, these records do not contain a medical opinion or statement that relates the Veteran's allergies to his active military service.  While the Veteran now has a diagnosis of allergies, there is no competent medical evidence linking any current allergies directly to his active military service.  Rather, these medical records all consistently indicate the Veteran's current allergies had an onset in 1985.  The evidence does not support a finding that the Veteran's allergies were directly related to his active military service.  See 38 C.F.R. § 3.303. 

Thus, based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current allergies are related to his active military service. 

The Board has considered the Veteran's lay assertions that his current disorder had an onset during his active military service.  Specifically, the Veteran asserts that his allergies began during his active military service and have continued since that time.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain, 11 Vet. App. at 127. 

The Board acknowledges the Federal Circuit's holding in Jandreau, 492 F.3d at 1372, in which it was held that a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  There is an extended period of time, which intervenes between the Veteran's military discharge and the first diagnosis of allergies in 1985.  The Veteran is not competent to address etiology in the present case.  Therefore, to the extent, his statement contains a diagnosis or a medical opinion regarding etiology of his current allergies, such statements are not competent or persuasive evidence. 

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's current allergies were incurred in or related to his active military service.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 
Low Back Disorder Claim

The Veteran asserts entitlement to service connection for a low back disorder.  At his Board hearing, the Veteran testified that he injured his back during his military service and continues to experience low back pain.  The Veteran testified that he did not have any back pain at the time of his military discharge.  He indicated that his post-service occupation involved lifting heavy things, which would make his back hurt.  See October 2011 Board Hearing transcript, pages 7-10. 

A review of the Veteran's STRs documents that the Veteran was treated for low back pain on one occasion during his active military service.  Specifically, in May 1962, the Veteran was seen for low back pain after playing in a football game.  He was diagnosed with "lumbar sacrospinalis spasm," and treated with heat and medications.  The STRs do not show any further complaints, treatment or diagnosis for the back.  The report of an April 1964 examination prior to separation shows that the Veteran's spine was evaluated as normal. 

Although the Veteran has reported a back injury during his active military service, the evidence of record does not show a chronic lower back disorder during his active military service, at his military separation, or for many years afterward.  Post-service, the first available pertinent medical records are dated in June 2008, over forty years later.  This lengthy period without treatment for a low back disorder is evidence against a finding of continuity of chronic low back problems since his active military service, and weighs heavily against a claim for service connection on a direct basis.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330 (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

Specifically, a June 2008 VA outpatient treatment record diagnoses the Veteran with degenerative joint disease, but doesn't specify if this diagnosis is related to the spine.  However, in July 2008, the Veteran was diagnosed with "low back pain probably due to degenerative joint disease."  In October 2008, the Veteran was prescribed a back brace by VA for his low back pain.  There are no other treatment records in the claims file pertaining to the Veteran's low back disorder.

While these records show treatment for back problems since 2008, not one of the treatment records contains a medical opinion or statement that relates the Veteran's low back disorder to his active military service.  While the Veteran now has a diagnosis of a current back disorder, there is no competent medical evidence linking any current low back disorder directly to his active military service.  Rather, the medical records all consistently indicate the Veteran's current low back disorder had an onset recently.  The evidence does not support a finding that the Veteran's back disorder is directly related to his active military service.  See 38 C.F.R. § 3.303. 

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for his degenerative joint disease of the lumbar spine.  As stated above, the earliest post-service medical treatment records are dated from June 2008, and the Veteran was separated from active duty in 1964.  No diagnosis of degenerative joint disease was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Thus, based on a review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back problems are residuals of his in-service back injury or are otherwise related to his active military service. 

The Board has considered the Veteran's lay assertions that his current disorder had an onset during his active military service.  Specifically, the Veteran asserts that the initial in-service back injury caused his current low back disorder.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain, 11 Vet. App. at 127. 

The Board acknowledges the Federal Circuit's holding in Jandreau, 492 F.3d at 1372, in which it was held that a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  There is an extended period of time and a physically demanding post-service occupation, which intervene between the date when the Veteran received treatment for his back during his active military service and the first post-service diagnosis related to his back.  The Veteran is not competent to address etiology in the present case.  Therefore, to the extent, his statement contains a diagnosis or a medical opinion regarding etiology of his current low back problems, such statements are not competent or persuasive evidence. 

Based on the foregoing, the Board finds that the evidence is against a finding that the Veteran's current low back disorder was incurred in or related to his active military service, to include his in-service back treatment.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 












(CONTINUED ON THE NEXT PAGE)

ORDER

Service connection for bilateral foot fungus is denied.

Service connection for allergies is denied.

Service connection for a low back disorder is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


